UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------- Case No. 18-42302
IN RE:

               JOHN WILSON,

                                Debtor

 JOHN WILSON

                         Plaintiff,
                                                              Civil Action No.: 18-01062
 v.

 OUMROW ROY SINGH, SABRINA B. SINGH
 ASCB MANAGEMENT INC. “JOHN DOE” and
 “JANE DOE,” the last two names being fictitious,
 said parties being individuals, if any, having or
 claiming an interest in, or lien upon, the premises
 described herein, and XYZ-1 CORP. and XYX-2
 CORP., the last two names being fictitious, it being
 the intention of Plaintiff to designate any
 corporation having a legal interest in the premises
 described herein.

                         Defendants.


ANOTHER SUPPLEMENTAL AFFIRMATION IN SUPPORT OF MOTION FOR
DEFAULT JUDGMENT AND IMPOSITION OF LITIGATION FEES AND COST
Karamvir Dahiya as counsel for the Plaintiff states as follows regarding statements made by
Oumrow Singh:
        Your Honor, at the last date of hearing, Mr. Singh stated that he has retained a lawyer,
Leonard Eli Bronner from Brooklyn, New York. I called Mr. Bronner today and two days back,
he stated that he has not been retained by Mr. Singh so far. It is very respectfully requested that
the Court grant the default in this case.
Dated: February 5, 2019
  New York NY                                                             /s/__________________
                                                                                    Karamvir Dahiya
                                                                            Dahiya Law Offices, LLC
                                                                           75 Maiden Lane Suite 506
                                                                                New York NY 10038
                                                                                   Tel: 212 766 8000
